Exhibit COMPENSATION COMMITTEE CHARTER The Compensation Committee (the Committee) shall consist of not less than three, and not more thanseven independent, non-management directors. Members shall be appointed by the Company’s Board of directors (the Board) upon the recommendation of the Company’s Nominating Committee and may be removed singly or in multiples by a majority vote of the non-management directors. The Committee shall carry out the Board’s overall responsibility relating to compensation of senior executives of the Company and its subsidiaries and determine the overall compensation policies for all Company employees. The Committee shall have the following authority: 1.
